 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------   X
 JANET MATOS,                                                  :
                                                               :   MEMORANDUM DECISION
                                       Plaintiff,              :   AND ORDER
                                                               :
                        - against -                            :   18-cv-4701 (BMC)
                                                               :
 COMMISSIONER OF SOCIAL SECURITY,                              :
                                                               :
                                      Defendant.               :
                                                               :
 -----------------------------------------------------------   X

COGAN, District Judge.

           Plaintiff seeks review of the decision of the Commissioner of Social Security, following a

hearing before an Administrative Law Judge, that she is not disabled as defined in the Social

Security Act and its regulations for the purpose of receiving disability insurance benefits and

Supplemental Security Income. The ALJ found that plaintiff has severe impairments of bipolar

disorder, migraines, PTSD, and carpal tunnel syndrome. Notwithstanding those impairments, the

ALJ found that plaintiff can perform medium work with certain physical limitations that are not

material in this review proceeding, but also with limitations to accommodate her mental

impairments. These consist of restricting her to only routine physical tasks and simple decisions,

occasional contact with co-workers and the public, and occasional changes in the workplace

setting.

                                                          I.

           Plaintiff’s primary challenge is to the ALJ’s determination to afford “no weight” to the

opinion of plaintiff’s treating physician, Dr. Diya Banerjee, a psychiatrist at the Bellevue Mental
Health Clinic. The record contains a “To whom it may concern” letter from Dr. Banerjee, dated

March 14, 2018 (quite late in the process, since plaintiff has an alleged onset date of November

25, 2013), that was sent to plaintiff’s attorney. This letter recites that plaintiff “has been in my

care since July, 2017, and has consistently attended weekly appointments.” It also states that

plaintiff “was transferred to my care in July 2017 . . . .” However, there are no treatment notes in

the record signed by or even mentioning Dr. Banerjee.

       The record shows that prior to her treatment by Dr. Banerjee, a number of other Bellevue

psychiatrists or psychiatric residents treated plaintiff beginning in September 2013. Her mental

health treatment can be broken into three periods. First, beginning in September 2013, she was

seen by Dr. Markos Emmanuel until December of 2014 and then by Dr. J. David Stiffler in

January 2015. Second, it appears she received no psychiatric treatment from January 2015 until

May 2017. Third, from May 2017 through June 2017, she was seen by Dr. Mary Kelleher, a

psychiatrist, and Dr. Alexandra Junewicz, a psychiatric resident (or, at least, Dr. Kelleher

approved Dr. Junewicz’s notes), and then transitioned to Dr. Banerjee in July 2017.

       Nevertheless, plaintiff has largely rested her case on Dr. Banerjee because Dr. Banerjee is

the only one of these Bellevue psychiatrists who submitted medical opinions as to the severity of

her impairments (which may make sense since she was the current and most recent treater). In

addition to the “To Whom” letter, Dr. Banerjee completed two medical source questionnaires. It

is not clear why there are two forms. Dr. Banerjee signed one of the questionnaires on

September 20, 2017 but the other is undated. It seems a fair inference that Dr. Banerjee signed

the undated form sometime prior to the September 20 form because the undated form recites that

Dr. Banerjee had been treating plaintiff weekly for one month, while the September 20 form

recites that she had been treating plaintiff weekly for three months.



                                                  2
       There are some interesting differences between the two completed questionnaires – in

some ways, the later, September 20 questionnaire shows a less severe impairment than the

earlier, undated form – but in other ways, the reverse is true. In any event, I think the

Commissioner would have to concede that under either questionnaire, and certainly the

September 20 version, acceptance of Dr. Banerjee’s conclusions would all but require a finding

of disability. Her clinical findings consisted of “persistent depressive symptoms, impairment in

sleep, panic attacks, flashback, heightened arousal, avoidance of cues.” She found plaintiff

“unable to meet competitive standards” for thirteen work-related criteria, and “seriously limited”

in three other criteria. Dr. Banerjee also found that plaintiff had “marked” limitations in ADLs;

social functioning; maintaining concentration, persistence, and pace; and that she had at least

three episodes of decompensation in the prior twelve months lasting more than two weeks, for

which Dr. Banerjee listed specific dates (October 2016; January 2017; and May 2017). Finally,

Dr. Banerjee opined that plaintiff’s impairments would cause her to miss more than four days of

work per month.

       With this kind of very limiting opinion from plaintiff’s most recent treating psychiatrist,

we need to look at why the ALJ gave it no weight. The ALJ offered two reasons: (1) “treatment

notes contain mental status examinations that are within normal limits”; and (2) “claimant

performs many activities of daily living including traveling to Puerto Rico, walking 4 miles for

exercise, cooking and doing laundry.”

       The ALJ did not cite to any particular treatment note as to the “normal limits” finding,

and only referred to a couple of treatment notes elsewhere in her decision. First, in finding that

plaintiff did not have a Listed impairment, the ALJ stated that “[r]ecords from Dr. Banerjee, a

treating physician, indicate normal thought process.” The ALJ cited to Dr. Banerjee’s undated



                                                  3
medical source questionnaire, but there is nothing in there about “normal thought process,” to

say the least – indeed, almost every answer Dr. Banerjee gave contradicts a finding of normal

thought processes.

       More fundamentally, when the ALJ said that she was relying on “records” from Dr.

Banerjee, there were, as noted above, no such records other than the medical source statements

and the “To Whom” letter. I do not see how the ALJ could find an inconsistency between Dr.

Banerjee’s opinions and her treatment notes when there were no notes of Dr. Banerjee’s

treatment.

       The ALJ was most likely referring to the collective treatment notes from other Bellevue

psychiatrists to which Dr. Banerjee presumably had access. Is there an inconsistency between

those treatment notes and the severely restricted questionnaire answers that Dr. Banerjee

completed?

       There is very little in the treatment notes that speaks to Dr. Banerjee’s expressed

opinions, and most of what there is contradicts them. Work or work-related activities appear

never to have been mentioned by either therapist or patient except the historical note that she

used to work as a dental hygienist. The treatment notes, to the extent they are evaluative, seem

to spend a somewhat disproportionate amount of time discussing whether plaintiff is suicidal or

homicidal (she was not, but that is a mere threshold to asking the question of whether she is

disabled). She has problems with sleeping, but sometimes she does better (insomnia seems a

relevant factor in assessing RFC). Other than that, the notes are very general and repetitive. One

learns that plaintiff is being treated for “insomnia, anxiety, panic attacks, and low mood”, but

one must hunt, mostly in vain, for any specifics as to severity that might bear on RFC.




                                                 4
       The panic attacks, however, are usefully described in the treatment notes. As of May 24,

2017, Dr. Kelleher described them as follows:

       Janet has also struggled with anxiety and panic attacks. Her anxiety tends to be
       ruminative in nature, often focused on "to-do” lists or recent psychosocial
       stressors. She has had panic attacks, with symptoms of hyperventilation, shortness
       of breath, palpitations, and sobbing with feelings of lightheadedness and dizziness
       – however, her panic attacks have recently been well-controlled, and she has not
       had one in nearly 6 months (last in winter 2016).

(Emphasis added). The timing of these panic attacks as reported contradicts Dr. Banerjee’s

questionnaire answers – Dr. Banerjee noted panic attacks in October, 2016, January, 2017, and

May, 2017.

       In addition, the treatment notes describe plaintiff’s insomnia and anxiety as

“accompanied by low mood, which [plaintiff] has described as mild and melancholic in nature.”

(Emphasis added). Plaintiff also told her therapist that “nightmares are not a major problem for

her.” As of June 14, 2017, her therapist concluded that plaintiff had considerably improved

during therapy:

       Regarding her symptoms, she reported sustained improvement in her anxiety, low
       mood, and sleep problems. No recent overt panic attacks (symptoms have
       included hyperventilation, shortness of breath, palpitations, and sobbing with
       feelings of lightheadedness and dizziness), nightmares, SI/HI, substance use,
       other psychiatric symptoms, or recent physical symptoms were elicited. She
       continues to take her medications with good effect and no side effects.

       In response to these rather positive progress notes, plaintiff cites to others that suggest her

impairment, pulling out references to “depressed mood, a constricted affect, a dysphoric

appearance, and fair insight and judgment”; or a “down and anxious mood.” But the accusation

of “cherry-picking” that plaintiffs’ lawyers often direct at ALJ opinions is a two-way street, and

here, for the reasons set forth below, I think it is plaintiff’s counsel who is picking the cherries.




                                                   5
       First, the notes cited by plaintiff were years earlier – 2014 to 2015 – than the more recent

evaluations by Drs. Kelleher and Junewicz in late 2016 and through the summer of 2017. These

earlier notes were by Drs. Emmanouel and Stiffler, who were treating plaintiff as part of the

substance abuse program at Bellevue. The record is crystal clear that plaintiff successfully

completed that program and that her alcoholism has been in full remission for years. This is

consistently noted in the 2016-2017 treatment notes by Drs. Kelleher and Junewicz. Although

plaintiff is correct that like most psychiatric patients, she has had her ups and downs, the

unmistakable trend of her treatment is towards dramatic improvement, not only with regard to

her substance problem, but her overall mental health. I am not going to set forth verbatim all the

statements in the 2014-2015 records, but my view is that in terms of severity, the positive

references outweigh the negative “mood” references cited by plaintiff, and thus give no support

to Dr. Banerjee’s severe opinions.

       Second, even viewing the “mood” notations in the 2014-2015 treatment notes in

isolation, they say little or nothing about plaintiff's RFC. It is undisputed that plaintiff had a

psychiatric condition, else she wouldn’t have been in therapy, but there is nothing in the 2014-

2015 even hinting at the level of severity suggested by Dr. Banerjee’s medical source statements.

       If I have any disagreement with the ALJ’s decision in this regard, it is one of language. It

may have been too strong to give “no weight” to Dr. Banerjee’s statements, because in fact the

mentally-oriented work restrictions that the ALJ imposed as part of her findings, like routine and

simple tasks (obviously to avoid a stressful environment) are compelled by Dr. Banerjee’s

opinion. Similarly, the ALJ’s finding that the Bellevue treatment notes show that plaintiff’s

condition “was within normal range” is at best ambiguous; after all, what is “normal range”?

But if these are errors, they are harmless. Dr. Banerjee’s view that plaintiff is essentially non-



                                                   6
functional with regard to any workplace related activity has no support in the treatment notes,

and the ALJ was therefore justified in giving her opinions little, if any, weight.

       Although plaintiff was represented before the ALJ and is represented here by highly

experienced counsel, there was no argument made in either the administrative or this judicial

proceeding that the ALJ failed to develop the record because of the absence of any treatment

notes from Dr. Banerjee. I inquired of the parties as to the significance, if any, of the absence of

treatment notes for this 2-3 month period and, not surprisingly, plaintiff’s counsel then

contended that it is highly significant and the case should be remanded to obtain such records,

while the Commissioner contended that in light of the entire record, and the fact that plaintiff

was represented at the administrative hearing level by counsel, remand is unnecessary.

       I reject plaintiff’s belated argument, made only at the invitation of the Court, that the

record is inadequate. First, as the Commissioner points out, we are talking about at most three

months of records out of a five year alleged period of disability. Second, considering the trend

of the progress notes, it would take a dramatic reversal of progress over a very short time for

those notes to support Dr. Banerjee’s opinions. Third, as the Commissioner also points out, the

ALJ was justified in relying on plaintiff’s attorney to complete the record, as the record is very

comprehensive in all respects except for notes from Dr. Banerjee. Since plaintiff’s counsel went

to the trouble of obtaining more than one questionnaire from Dr. Banerjee and obtained other

records from a number of sources, I have to at least allow the possibility that counsel elected not

to submit such any notes from Dr. Banerjee, if there were any, because they would not have

supported Dr. Banerjee’s opinions.




                                                  7
       Finally, I note that the Bellevue treatment notes that were before the ALJ were not the

only evidence contradicting Dr. Banerjee’s opinions. The consulting opinion squarely supports

the ALJ’s conclusion.

       I therefore hold that the ALJ did not commit reversible error in giving Dr. Banerjee’s

opinions no weight, as there is substantial medical evidence to support her conclusion as to

plaintiff’s RFC, and Dr. Banerjee’s opinions are nowhere supported in the record.

                                                   II.

       The only other point in error that plaintiff raises is that the ALJ did not properly evaluate

her testimony and her description of her symptoms. Plaintiff attempts to come within those cases

holding that merely stating that a claimant is “not entirely credible” is insufficient to meet the

demands of SSR 16-3p which, to summarize, requires a comparison of plaintiff’s testimony with

the medical record to determine if her report of symptoms is consistent.

       The question is fairly close. The ALJ could certainly have been more specific about

plaintiff’s testimony. On balance, however, this is not a case where the ALJ rested baldly on a

finding of “not entirely credible.” Rather, she compared the testimony to the evidence and found

the testimony wanting. The ALJ’s decision contains several references to her testimony – both

the parts that she credited and the parts she didn’t. For example, the ALJ found that “in

understanding, remembering, or applying information, the claimant has a mild limitation. The

undersigned observed that during the hearing, claimant was able to provide information about

her past work including duties, timeframes and titles.” Similarly, the ALJ found:

       In interacting with others, the claimant has a moderate limitation. Claimant
       testified to self-isolation. The record also indicates that she complained to her
       therapist about panic attacks and anxiety, but with no safety concerns. However,
       records also show that she socializes with friends and has traveled to Puerto Rico.


                                                  8
       She is also married and records fail to show any marital discord due to
       psychological symptoms.

(Citation omitted). The ALJ further observed that “contrary to claimant's testimony at the

hearing, claimant stated during the consultative exam, that she performs many activities of daily

living including personal care, cooking, cleaning and shopping.”

       The essence of plaintiff’s complaint is that the ALJ should have done more to draw an

express linkage between the medical evidence on which she relied and her rejection of plaintiff’s

testimony. That clearly would have been a stronger decision. Plaintiff has correctly observed

that this Court and others have noted the vulnerability of an ALJ decision that relies solely on a

finding that the plaintiff’s testimony was “not entirely credible” or “not entirely consistent with

the record” without saying why. See Castano v. Astrue, 650 F.Supp.2d 270, 279 (E.D.N.Y.

2009); see also Parker v. Astrue, 597 F.3d 920, 922-923 (7th Cir. 2010). Here, however, because

the ALJ’s RFC conclusion was solidly based on the medical record, a remand for further findings

on credibility would not serve any purpose; the rejection of plaintiff’s contrary testimony follows

ipso facto from the ALJ’s conclusions about the medical evidence. It is clear that the ALJ

favored the medical records over plaintiff’s testimony and a remand would in all likelihood result

in the same conclusion. These cases take long enough to resolve without adding on additional

hearings the outcome of which is virtually pre-ordained.




                                                 9
                                       CONCLUSION

       Plaintiff’s motion for judgment on the pleadings is denied, the Commissioner’s cross-

motion for judgment on the pleadings is granted. The Clerk is directed to enter judgment,

dismissing the complaint.

SO ORDERED.                                  Digitally signed by
                                             Brian M. Cogan
                                            ______________________________________
                                                          U.S.D.J.

Dated: Brooklyn, New York
       September 9, 2019




                                               10
